DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/11/2022 has been entered.  Claim(s) 6,8-11,13-15 and 17-20 remain pending in the application.  Applicant’s amendments to the Claim(s) have overcome the claim and abstract objections previously set forth in the Non-Final Office Action mailed 02/15/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is below 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (US 2017/0081741 A1) herein Tabata.
Regarding claim 6:
Tabata teaches preparing a steel through hot-stamping [0116, Tabata]
Wherein the hot-stamping process comprises heating a steel sheet to a temperature range of Ac3 to Ac3+200°C [0116, Tabata] wherein Table 1 of Tabata shows that example Ac3 values range from 642-828°C which the examiner notes overlaps with the instantly claimed heating temperatures [Table 1, Tabata].  The examiner notes that the overlap of the temperature range of Tabata and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Holding the temperature for preferably 30 seconds or more and 600 seconds or less from the viewpoint of productivity, however does not provide a required retention time [0116, Tabata].  The examiner notes that the overlap of the heating durations of Tabata and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
A steel composition seen below in Table 1.  The examiner notes that Tabata does not specify Zr or W amounts, which the examiner submits would be interpreted by one of ordinary skill in the art to mean Zr and W are not contained in the steel or are present in impurity amounts absent a specific indication to the contrary.  The examiner notes that the overlap of the steel composition of Tabata and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
After heating, the steel sheet may be hot stamped parallel to cooling [0121, Tabata].  Tabata does not specifically disclose transferring the steel to a die however the examiner submits that in order for a die to perform cooling on steel, the steel must first be transferred to the die.
Cooling to Ms at a critical cooling rate or higher [0114, Tabata] wherein Table 2 of Tabata discloses example cooling rates to Ms can range from 64-96°C/s [Table 2, Tabata], the steel is then further cooled to 100°C at a rate of 50°C/s or more [0114, Tabata] and is then cooled to room temperature at a rate of air cooling or more [0120, Tabata].  The examiner notes that the overlap between the cooling rates and cooled temperatures of Tabata and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, wt%
Tabata, mass% [0020]
C
0.12~0.17 (claim 6)
0.12~0.15 (claim 18)
0.05-0.30 [0021]
Mn
5.09~8 (claim 6)
2.0-10.0 [0022]
V
0.25~0.4 (claim 6)
0.34~0.4 (claim 20)
0.0-1.0 [0033]
Si+Al
0~2 (claim 6)
Si: 0.08 or less [0026]
Al: 0.00-1.00 [0034]
Cr
0~5 (claim 6)
0.01-1.00 [0023]
Ti
0~0.2 (claim 6)
0.010-0.100 [0024]
Nb
0~0.2 (claim 6)
0.00-1.00 [0035]
Zr
0~0.2 (claim 6)
Not specified
B
0~0.005 (claim 6)
0.0010-0.0100
Ni
0~4 (claim 6)
0.0-2.0 [0030]
Cu
0~2 (claim 6)
0.0-1.0 [0031]
Mo
0~2 (claim 6)
0.0-1.0 [0032]
W
0~2 (claim 6)
Not specified
Fe and impurities
Balance (claim 6)
Balance [0036]


Regarding claim 8, as discussed above Tabata teaches heating a steel sheet to a temperature range of Ac3 to Ac3+200°C [0116, Tabata] wherein Table 1 of Tabata shows that example Ac3 values range from 642-828°C which the examiner notes overlaps with the instantly claimed heating temperatures [Table 1, Tabata].  The examiner notes that the overlap of the temperature range of Tabata and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 9, as discussed above Tabata discloses cooling to Ms at a critical cooling rate or higher [0014, Tabata] wherein Table 2 of Tabata discloses example critical cooling rates can range from 64-96°C/s [Table 2, Tabata], the steel is then further cooled to 100°C at a rate of 50°C/s or more [0114, Tabata] and is then cooled to room temperature at a rate of air cooling or more [0120, Tabata].
Regarding claims 18 and 20, as discussed above Tabata discloses an overlapping steel composition.  The examiner notes that the overlap of the steel composition of Tabata and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 19, as discussed above Tabata discloses holding the heating temperature for preferably 30 seconds or more and 600 seconds or less from the viewpoint of productivity, however does not provide a required retention time [0116, Tabata].  The examiner notes that the overlap of the heating durations of Tabata and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (US 2017/0081741 A1) herein Tabata, Yi et al. (CN 104846274 A, US 20180030567 A1 referred to herein as English translation) herein Yi.
Regarding claim 17, Tabata doesn’t teach further heating and cooling the hot stamped part, however the examiner submits this step would be obvious in view of Yi.  Yi teaches hot stamping steel [0002, Yi] wherein after cooling, the formed component is heated to 160-450°C [0050, Yi], held for 1-10000 seconds and then cooled to room temperature [0051, Yi] in order to improve the strength-toughness of the steel [0052, Yi]  The examiner submits it would have been obvious to one of ordinary skill in the art to modify the process of Tabata to use the second heat treatment of Yi in order to improve the strength-toughness of the steel.  The examiner notes that the overlap between the heating temperatures and holding times of Tabata modified by Yi and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 8, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734